Citation Nr: 0721338	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-15 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 until 
September 1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO), which denied the veteran's 
claim of entitlement to an increased (compensable) disability 
rating for his service-connected left knee disability.    

Issues not on appeal

In the November 2002 rating decision service connection was 
denied for residuals laceration of the scalp and scar, status 
post laceration of the right index finger.  The veteran 
appealed the denials of service connection.  

Service connection was established for the residuals 
laceration of the scalp in a May 2005 rating decision.  A 
noncompensable disability rating was assigned.  The veteran 
did not express disagreement with any aspect of that 
decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Accordingly, the matter is not before the Board.  

Service connection was established as to the scar, status 
post laceration of the right index finger in a June 2004 
rating decision.  The veteran filed a Notice of Disagreement 
(NOD) as to the assigned rating.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second NOD must thereafter be timely filed to 
initiate appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

In May 2005, the RO denied the veteran's claim of entitlement 
to an increased disability rating for scar, status post 
laceration of the right index finger.  The veteran submitted 
a timely NOD as to this issue, but after the issues of the 
Statement of the Case in December 2005, the veteran failed to 
file a substantive appeal as to this issue.  See 38 C.F.R. 
§ 20.302(b)(2006.  

The SOC was originally sent to the veteran in December 2005, 
but returned as undeliverable.  It is the veteran's 
responsibility to keep VA apprised of his current address.  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  However, in 
June 2006, the RO provided the veteran with an additional 
copy of the SOC and advised the veteran in writing that he 
had until August 26, 2006 to perfect his appeal as to this 
issue.  Additional correspondence from the veteran to include 
a substantive appeal was not forthcoming.  Accordingly, the 
appeal was not perfected and the  issue is not before the 
Board.  
	
The veteran presented personal testimony as to this issue at 
his March 2007 hearing.  Therefore, the Board finds that the 
veteran's testimony on this matter is an informal claim of 
entitlement to an increased disability rating for his 
service-connected scar, status post laceration of the right 
index finger.  The veteran's informal claim is therefore 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's left knee disability manifests as 
subjective reports of pain without x-ray evidence of 
arthritis.  

2.  Range of motion is from 0 to 130 degrees with pain but no 
objective findings of swelling, locking, grinding or 
instability.  




CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for the veteran's left knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31; 
4.71a, Diagnostic Code 5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking increased initial ratings for his 
service-connected left knee disability.  In the interest of 
clarity, the Board will initially discuss certain preliminary 
matters. The Board will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA requires VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also defines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has considered the provisions of the VCAA and the 
implementing regulations in light of the record on appeal, 
and for reasons expressed immediately below finds that the 
development of the issues has proceeded in accordance with 
the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) 
(a veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated May 14, 2004, by 
which the veteran was advised of the provisions relating to 
the VCAA.  Specifically, he was advised that VA would obtain 
all evidence kept by the VA and any other Federal agency.  He 
was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The VCAA letter also informed the 
veteran that for records he wished for VA to obtain on his 
behalf he must provide an adequate description of the 
records.   Moreover, in addition to the full and complete 
notice contained in the May 2004 letter, a September 2002 
letter from the RO to the veteran advised him that in order 
to qualify for an increased disability rating, medical 
evidence of an increase in the severity of the disability was 
required.  

Finally, the Board notes that the May 2004 letter expressly 
notified the veteran "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertain to your claim, please send it to us."  The 
Board finds that these requests comply with the requirements 
of 38 C.F.R. § 3.159 (b) in that the letter informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service 
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability.  As explained, he has received proper VCAA notice 
as to his obligations, and those of VA.  

With respect to element (5), effective date, this is rendered 
moot as the RO and the Board have both denied the veteran's 
claim of entitlement to increased rating.  In any event, the 
veteran received specific notice regarding effective dates in 
the March 2007 letter from the RO.    

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and all  identified 
treatment records from VA.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).   During the course of this appeal, the 
veteran was referred for VA medical examinations and opinions 
in October 2002 and again in February 2005.     

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim, 
including his personal testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.    

Accordingly, the Board will proceed to a decision on the 
merits.
 
Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).
Rating musculoskeletal disabilities 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2006) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2006).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Schedular criteria

Under Diagnostic Code 5257, the following levels of 
disability are provided:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

The words "slight", "moderate", and "severe" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2006).  Although the word 
"moderate" is not defined in VA regulations, "moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc."  See Webster's New World Dictionary, 
Third College Edition (1988), 871.

Under 38 C.F.R. § 4.31, in every instance where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown.  See 38 C.F.R. § 4.31 (2006).

Analysis

The veteran is seeking entitlement to a compensable 
disability rating for his service-connected left knee 
condition, currently evaluated as 0 percent.  Essentially he 
contends that pain associated with the disability warrants 
compensation.  For the reasons set out immediately below, the 
Board had determined that the criteria for a compensable 
rating have not been met and assignment of an increased 
disability rating is not warranted.  



Assignment of Diagnostic Code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The RO has applied Diagnostic Code 5257 to the veteran's left 
knee.  Diagnostic Code 5257 refers to instability; in 
addition it may encompass functional impairment from knee 
disabilities not otherwise provided for in the rating 
schedule.  The veteran's service-connected knee disability 
has been described as pain related to residuals of a retained 
needle.  This disability is not listed among the VA rating 
codes.  Accordingly, the catchall provision, Diagnostic Code 
5257, seems most appropriate.  See 38 C.F.R. § 4.20 (2006) 
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous]. 

The Board must also consider the possibility of a higher 
rating under any other potentially applicable diagnostic 
code, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  At 
the time of the most recent February 2005 VA examination, the 
examiner found limited limitation in the range of motion of 
the veteran's knee as between 0 and 130 with pain whereas a 
normal range of motion for the knee would be 0 to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II (2006).  This degree 
of limitation would not result in a compensable evaluation 
under Diagnostic Code 5260 or 5261.  Additionally, the 
evidence does not indicate arthritis or show x-ray evidence 
of arthritis.  Accordingly, rating as arthritis under 
Diagnostic Codes 5010 or 5003 would also be inappropriate.  
No other diagnostic code other than 5257 is in any way 
congruent with the veteran's service-connected disability.  
Further, the veteran has not contended that any other 
diagnostic code should be used.  

In short, the Board concludes that continuing to rate the 
veteran's knee under Diagnostic Code 5257 is appropriate.  

Schedular rating

The veteran has been assigned a noncompensable disability 
rating under Diagnostic Code 5257.   See 38 C.F.R. § 4.31 
(2006).  

Based on the medical evidence of record concerning the 
condition of the veteran's left knee contained in the 
February 2005 and October 2002 VA examinations, the veteran's 
left knee disability manifests as nearly complete range of 
motion and subjective reports of pain.  The veteran, however, 
has been able to run several times a week and walk at least a 
1/2 mile every day.  The February 2005 examination contains 
specific findings that the left knee does not show evidence 
of swelling and that there is no instability or history of 
subluxation.  These findings are consistent with the results 
of the October 2002 VA examination and the August 2006 VA 
treatment records.  There is no other competent medical 
evidence of record regarding the veteran's left knee.  Range 
of motion at the February 2005 examination was from 0 to 130 
degrees.  As noted previously, normal range of motion is from 
0 to 140 degrees and the loss of 10 degrees of motion is far 
below the compensable level or disability based upon loss of 
range of motion.  See 38 C.F.R. § 4.71a, Plate II; Diagnostic 
Code 5260; Diagnostic Code 5261 (2006).  

Because there is no indication of any instability in the 
veteran's knee and no evidence of subluxation, the evidence 
does not support a "slight" disability as contemplated 
under Diagnostic Code 5257.  The veteran's knee disability is 
limited to subjective reports of pain.  Accordingly, the 
criteria of the assignment of a 10 percent disability rating 
are not met. 

The Board has also considered the criteria for the assignment 
of the even higher 20 percent and 30 percent disability 
ratings.  It logically follows, however, that if the medical 
evidence in this case does not indicate a slight knee 
disability, it also does not indicate a moderate or severe 
disability.  

Therefore, for the reasons set out above, the criteria for 
the assignment of a higher disability rating than the 
currently assigned noncompensable rating under Diagnostic 
Code 5257 have not been met and the noncompensable disability 
rating will be continued. 

DeLuca considerations

The Board has considered the applicability of  38 C.F.R. 
§§ 4.40 and 4.45.  However, where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).  

After a review of the record, the Board has determined that 
this matter has not been raised by the veteran or addressed 
by the RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
the Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected hearing loss. If the veteran wishes to have 
VA consider the matter of an extraschedular rating, he should 
contact the RO.   


ORDER

Entitlement to a compensable disability rating for the 
service-connected left knee disability is denied.  



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


